Title: From Thomas Jefferson to Charles Willson Peale, 24 September 1807
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Monticello Sep. 24. 07.
                        
                        I am to return you a thousand & a thousand thanks for your letter of Aug. 30. & particularly your kind
                            offer to recieve my grandson into your family. I consider him as thereby placed in the best school of morality & good
                            habits which could have been found for him, & secured against the only fears we entertained for him in your city. on
                            the subject of his habits & dispositions they are exactly what you would wish, and as to wine, which you particularly
                            mention he never sees a drop but on the Sundays on which he visits me. it was much the wish both of mr Randolph &
                            myself that he should have gone to Philadelphia this autumn, & it had been decided on. but mr Ogilvie, his present
                            tutor has been so earnest in his entreaties to keep him another year that it has been consented to, in the expectation
                            that he will, in the course of it, so improve his foundation in Latin & French (which are not sufficient) that he will
                            be able to profit more then of the advantages offered by Philadelphia. I inclose you the letter of mr Ogilvie which
                            overcame our wishes, as it may strengthen the assurances which I had given as to the dispositions of my grandson.   —have you
                            heard of the newly invented stylagraph. I know nothing of it but what is contained in the inclosed paper, which I will
                            thank you to return me. a friend has been so kind as to send me one of the machines which I have not yet seen, but shall
                            meet it at Washington on the 3d. prox. I thank you for dressing the Argali head for me. I have not yet recieved it, but
                            may expect it soon. I salute you with great friendship & respect
                        
                            Th: Jefferson
                            
                        
                    